Citation Nr: 0404049	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  96-18 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation for hypothyroidism rated 
as noncompensable prior to March 29, 1994, and 10 percent 
after May 1, 1994.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1987 to August 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for hypothyroidism 
and assigned a noncompensable rating effective from August 8, 
1992 for that disorder. The veteran timely appealed the 
rating assigned.  The veteran moved to Tennessee in 1994 and 
her claims have been handled by the Nashville, Tennessee, RO 
since that time. In an April 1995 rating decision, the RO 
granted a temporary total rating effective on March 29, 1994, 
for service-connected hypothyroidism, and a 10 percent 
rating, effective May 1, 1994.

A hearing was held on May 14, 1997, in Nashville, Tennessee, 
before Bettina S. Callaway, a member of the Board who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7102(b) (West 1991) and who is rendering the 
determination in this case.

The Board remanded this issue in November 1998 for further 
development, and it has returned for appellate action.  The 
Board notes that it also remanded two other issues for 
entitlement to service connection for unrelated disorders in 
the November 1998 remand, which the RO subsequently granted.  
Therefore, having been granted, the service-connection issues 
on no longer on appeal before the Board.


REMAND

A remand is required for readjudication of the issue on 
appeal based upon consideration of the requirements of 
Quartuccio v. Principi, 16 Vet.788 App. 183 (2002) 
(addressing the duties imposed by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), specifically 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159 (2003), enacted during the pendency of 
the appellant's appeal.)  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant' s representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant. Although the RO 
issued a letter in April 2003 regarding the issue on appeal, 
it inadequately informed the veteran of the VCAA in relation 
to the claimed issue.

Moreover, as will be discussed in more detail below, the 
Board finds that the June 2003 VA examination report is 
inadequate for rating purposes.

Therefore, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the requested 
action that follows.  VA will notify the veteran if further 
action is required on her part.

1.  The RO should send a letter to the 
veteran that provides the notice required 
under 38 U.S.C.A. § 5103(a).  In this 
letter the veteran should be informed of 
the evidence necessary to substantiate 
her claim for a compensable rating prior 
to March 29, 1994, and in excess of 10 
percent after May 1, 1994.  In addition, 
the RO should inform the veteran that if 
she provides sufficient identifying 
information, VA will attempt to obtain 
pertinent medical evidence, such as 
medical records, on her behalf.  

2.  The RO should also undertake any 
other development it determines is 
required under 38 U.S.C.A. § 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2003), to include attempting to obtain 
any pertinent evidence identified, but 
not provided, by the veteran.  

3.  The United States Court of Appeals 
for Veterans Claims (hereinafter, "the 
Court") has held that a remand confers on 
the veteran, as a matter of law, the 
right to compliance with the remand 
orders. Stegall v. West, 11 Vet. App. 
268, 271 (1998).  The VA examiner, in the 
June 2003 report, did not address the 
criteria set out in the Board's November 
1998 Remand.  The Board is obligated by 
law to ensure that the RO complies with 
its directives, as well as those of the 
Court. The Court has stated that 
compliance by the Board or the RO is 
neither optional nor discretionary. Where 
the remand orders of the Board or the 
Court are not complied with, the Board 
errs as a matter of law when it fails to 
ensure compliance. Stegall, 11 Vet. App. 
268.

4.  For legal reasons, the veteran in 
this case is entitled to review of her 
claim under two sets of criteria. The 
"old" criteria for evaluating the 
degree of disability resulting from 
hypothyroidism required information about 
the presence or absence of, and degree of 
severity of, certain symptomatology, such 
as a slow pulse, sluggish mentality or 
other indications of myxedema, 
sleepiness, slow return of reflexes, 
fatigability and "decreased levels of 
circulating thyroid hormones (T4 and/or 
T3 by specific assays)".

?	With regard to these criteria the 
examiner must comment specifically 
on whether Dr. Crowder's findings in 
December 1996 and July 1997 (located 
in Volume 2 of 3 and marked with 
green tabs on the right side of the 
claims file) of only trace knee 
reflexes and 1+ Achilles reflexes 
has any relevance to "slow return 
of reflexes" noted in the old 
criteria above. In addition, the 
examiner must note whether the 
veteran has "decreased levels of 
circulating thyroid hormones (T4 
and/or T3 by specific assays)" and 
explain the nature of this test and, 
if there are decreased levels, 
comment on the severity or degree of 
the decreased levels and provide 
normal values for any numeric values 
rendered. For example, in the 
January 1997 report of Dr. Hamwi 
(located in Volume 2 of 3 and marked 
with green tabs on the right side of 
the claims file), she reported that 
"T4 total was 12.7". However, she 
did not indicate whether 12.7 
represented "decreased levels of 
circulating thyroid hormones" or 
whether it was a normal finding, 
etc.

?	Under the new criteria for 
evaluating hypothyroidism, the 
rating board needs medical findings 
which address the presence or 
absence of, and degree of severity 
of, the following: fatigability, 
constipation, and mental 
sluggishness, muscular weakness, 
mental disturbance (including 
dementia, slowing of thought, 
depression), weight gain, cold 
intolerance, cardiovascular 
involvement, bradycardia (less than 
60 beats per minute), and 
sleepiness. Moreover, the examiner 
must comment on whether continuous 
medication is required for control 
of symptoms and, if so, if control 
of the symptoms is achieved with 
continuous medication.

?	Finally, the examiner must render an 
opinion as to whether the 
"follicular carcinoma with capsular 
invasion" diagnosed in January 1997 
has any relationship to the service-
connected hypothyroidism or any 
bearing on the degree of disability 
resulting from the service-connected 
hypothyroidism. If so, the examiner 
should describe the relationship to 
the service-connected hypothyroidism 
and/or describe the effect that the 
cancer has, if any, on the degree of 
disability resulting from the 
hypothyroidism particularly with 
regard to the factors noted above in 
the old and new criteria for 
evaluating hypothyroidism.

5. Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full. If any 
development is incomplete, appropriate 
corrective action is to be implemented. 
Specific attention is directed to the 
examination report. If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action. 38 C.F.R. § 4.2 
(2003) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

6. The RO should readjudicate the claim 
for an increased disability rating for 
service-connected hypothyroidism 
considering the evidence in its entirety. 
The RO should evaluate the medical 
evidence based on both the old and new 
criteria for evaluating service-connected 
hypothyroidism. Should the claim for an 
increased rating result in the assignment 
of less than the maximum available 
schedular rating, the RO must issue a 
supplemental statement of the case which 
contains both old and new rating criteria 
unless the veteran expresses satisfaction 
with the rating assigned on remand or 
otherwise explicitly withdraws her appeal 
of the claim for an increased disability 
rating for service-connected 
hypothyroidism.

7.  The RO should then undertake any 
other development required to comply with 
the VCAA and the implementing regulations 
and should readjudicate the veteran's 
claim based on all evidence received 
since the issuance of a supplemental 
statement of the case in August 2003.  
All applicable laws and regulations 
should be considered.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but she may furnish additional evidence and 
argument during the appropriate time frame.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




